                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


LIBAN M. M.,                                              Civil No. 18-1732 (JRT/TNL)

                    Petitioner,

v.                                                            ORDER

SECRETARY OF DEPARTMENT OF
HOMELAND SECURITY, ET AL.,

                    Respondents.


      Liban M. M. AXXXXXXXX, 830 South Aldrich Street, Apt #8, Aberdeen,
      SD 57104, pro se petitioner.

      Friedrich Siekert, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
      Minneapolis, MN 55415, for defendant.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated April 11, 2019 (Docket No. 22), along with all the files and

records, and no objections to said Recommendation having been filed,

       IT IS HEREBY ORDERED that:

      1. Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

          (Docket No. 1) is DENIED AS MOOT.

      2. This action is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: May 31, 2019
at Minneapolis, Minnesota
                            s/John R. Tunheim
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court
